Per Curiam
The defendant was arrested and charged with a violation of section 16-19-103, C.R.S. 1973 (fugitive from another jurisdiction). He filed a *314petition for a writ of habeas corpus in the extradition proceeding, asserting that the documents supporting extradition were incomplete. The trial court properly dismissed the petition.
In People v. Pitcher, 192 Colo. 195, 557 P.2d 395 we stated that a “habeas corpus proceeding is not filed as part of an extradition proceeding, but is filed as an independent civil action.” We find application of that principle appropriate in this case.
Judgment affirmed.